Citation Nr: 0403224	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  93-08 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with ankylosis, currently evaluated as 60 percent disabling.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1964, and again from December 1965 to March 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which, among other things, increased the 
rating for the veteran's low back disability to 60 percent.  
The veteran requested the assignment of a higher evaluation.  
The Board first considered the veteran's appeal in February 
1995 and remanded it to the RO for additional development.  
The Board then denied entitlement to a rating higher than 60 
percent for lumbosacral strain in a March 1997 decision.

The veteran appealed the Board's March 1997 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in December 1999 the Court vacated the Board's decision 
and remanded the matter for further consideration.  In July 
2000, the Board reviewed the veteran's claim and remanded it 
to the RO for additional development.  Unfortunately, the RO 
has been unable to obtain all evidence requested.  The matter 
has, however, been properly returned to the Board for further 
appellate consideration.

A review of the claims folder shows that this matter must now 
be REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The evidence of record shows that the veteran requested an 
increase in his VA compensation benefits due to increased 
disability in his low back and in 1991 a rating of 60 percent 
was assigned for lumbosacral strain with ankylosis effective 
April 1991.  Since that time, he has been granted a total 
rating based on individual unemployability with an effective 
date of June 25, 1995.  As such, the issue of a possible 
total rating for the period of April 1991 to June 1995 
remains on appeal.

In December 1999, VA was instructed in a memorandum decision 
of the Court to obtain a medical opinion as to the severity 
of the veteran's low back disability as the opinion of record 
was deemed insufficient.  The Court also instructed VA to 
consider the veteran's complaints of pain and limitation 
under 38 C.F.R. Sections 4.40 and 4.45, and to consider the 
possibility of assigning a rating higher than 60 percent on 
an extra-schedular basis.  In July 2000, the Board in turn 
remanded this appeal to the RO to perform the necessary 
development.

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)] was signed into legislation.  The VCAA redefined the 
obligations of VA with respect to its duty to notify a 
claimant of his rights and responsibilities in substantiating 
a claim and the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  
Additionally, judicial precedent requires that VA advise a 
claimant not only of his own responsibilities with respect to 
gathering evidence, but of VA's responsibilities in obtaining 
specific evidence on behalf of a claimant.  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A review of the record shows that the veteran was at no time 
advised of the change in the law or of his rights and 
responsibilities under the VCAA with respect to his claim on 
appeal.  Although the updated version of 38 C.F.R. Section 
3.159 was included in the supplemental statement of the case 
issued in June 2003, this notice is insufficient to meet the 
notice requirements as set forth in the VCAA and Quartuccio, 
supra.  As such, this matter must be remanded to the RO to 
ensure that the veteran is given proper notice of his rights 
and responsibilities under the VCAA, advised of the specific 
evidence needed to substantiate his claim, allowed the 
appropriate time in which to respond to the notice of the 
VCAA and/or waive that response time, and to ensure that all 
duty to notify and duty to assist obligations of VA are met.  

Additionally, the record shows that the veteran refused to 
present for scheduled VA examinations, stating in 
correspondence with VA that his attorney, who has since 
terminated her representation of the veteran, advised him to 
have no contact with VA.  Since the veteran's representative 
withdrew her representation in September 2003, the veteran 
has requested additional time to review his claims folder and 
documents received from his previous representative in order 
to properly prepare his claim for adjudication.  In an effort 
to give the veteran every possible opportunity to 
substantiate his claim on appeal, the Board finds that while 
this matter is in remand status, the RO should again advise 
the veteran of the need to submit for a VA examination.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to 
substantiate his claim and given an 
opportunity to supply additional 
evidence and/or argument, identify 
additional evidence for VA to obtain, 
or waive his right to the one-year 
response time required under the VCAA.  
The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) as well as 38 U.S.C.A. 
Sections 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.  

2.	The RO should advise the veteran of 
the need to present for a VA 
examination and again make an attempt 
to schedule the veteran for the 
examination requested by the Board in 
its July 2000 remand.  If the veteran 
refuses to present for such an 
examination, the RO should place the 
appropriate documentation in the 
claims folder.  If the veteran does 
present for examination, please make 
the claims folder available to an 
orthopedic examiner and request that 
an opinion be rendered as to whether 
the veteran's ankylosis is at a 
favorable or unfavorable angle and 
that the examiner comment on whether 
there is evidence in the claims folder 
of pain to such a severe degree as to 
cause impairment and limitation of 
function which is comparable to 
ankylosis of the spine at an 
unfavorable angle.  The examiner 
should also be requested to comment on 
the usefulness of the March 1992 fee 
basis examination and x-ray reports, 
the field examination report of June 
1995, and VA treatment records in 
determining the severity of the 
veteran's low back disability from 
1991 to 1995.  All opinions rendered 
should be supported by complete 
rationale.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a supplemental statement of 
the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.


	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




